internal_revenue_service appeals_office n los angeles street ms-8000 los angeles ca release number release date date certified mail department of the treasury taxpayer_identification_number person to contact ret ax tax period s ended uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code’ it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective date our adverse determination was made for the following reason s to be an organization described in sec_501 of the code an organization must be organized and operated exclusively for charitable educational or other exempt purposes described in sec_501 our examination of your operations in and showed that you were not operated exclusively for exempt purposes because your net_earnings inured to your founder and principal officer by your failure to maintain appropriate records to demonstrate furtherance of exempt purposes and by comingling your finances with said officer moreover more than an insubstantial purpose of your organization was to further the private interests of said officer contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of revocation you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 ot the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have co ae pee to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication a a internal_revenue_service department of the treasury sep date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mall - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position publication exempt_organizations appeal procedures for unagreed issues review your case the appeals_office is independent of the director eo examinations ives most disputes informally and promptly the enclosed publication the an appeals officer will the appeals_office reso examination process and explain how to appeal an internal_revenue_service irs decisi on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice on publication also includes information_letter rev catalog number 34809f do not hear from you within days from the d ate of this letter we will process your case based on the if ‘te recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shal not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code f the taxpayer_advocate taxpayer_advocate assistance is not a you have the right to contact the office o such as the formal appeals process the taxpayer_advocate cannot substitute for established irs procedures reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been d proper handling you may call toll-free and resolved through normal channels gets prompt an ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions letter if you write please provi contact you please call the contact person at the telephone number shown in the heading of this de a telephone number and the most convenient time to call if we need to thank you for your cooperation enclosures publication publication sincerely nanette m downing director eo examinations letter rev catalog number 34809f form_886 a schedule no or exhibit year period ended name of taxpayer december xxx december xxx explanation of items ein department of the treasury internal_revenue_service xxxkxx xxxxkx i issue is xxxxx operating exclusively for charitable and educational_purposes described in internal_revenue_code irc sec_501 c it facts a organizing documents i articles of incorporation xxx organization was formed on february xxxxx its articles of incorporation state the organization's specific purpose is the advancement of education and for other to operate for its funds for such charitable purposes by the distribution of purposes and particularly for the study of and research into the areas of heart respiratory and stress related disease with an emphasis on early detection of such illness and the study of the same corporation is preventative care and treatment of educational for exclusively formed purposes making distributions to organizations which qualify as tax-exempt organizations operate such to it form_1023 activities and operational information question the organization part ill - states that its sources of financial support would be from applying to agencies of the federal and state government and application to available private funds ie foundation grants will be the organization's main source of financial support question describe the organization's fund raising program and explain to what extent it has been put into effect the organization responded as of this date only concept and program design planning have been initiated to develop our project to study and its relationship to hypertension and cardiovascular disease in part ii - described its activities presently carried on an activities and operational information item the organization d those that will be carried on department of the treasury - internal form 886-a rev -68 revenue service page -1- department of the treasury form_886 a schedule no or exhibit year period ended name of taxpayer december xxx december xxx explanation of items ein internal_revenue_service xxxxx xxxxx at this time the xxxxxx is not operational fully due to the planning and conceptual design stage which is crucial to the nature of the professional health industry as our primary purpose will be the establishment of professional education programs to the existing health-care providers primarily hypertension our primary planning phase at this time is the development of a community based program to further research in the area of respiratory and stress-related disease timeline allow sec_3 - months the second planning phase will include coordinating and compiling existing health care providers servicing about indicated health care needs contacting and affiliating with similar professional medical service and research organizations estimate phase months the third phase will be implementation of development of a plan for a medical_research facility coordinated with a professional education provider program and include il part ill - activities and operational information item membership of the organization’s governing body is a names addresses and duties of officers directors trustees etc xxxxx md ceseccsscessececeeees ceeeeeneeeees md resident in psychiatric medicine xxxxx xxxxx medical director xxxxx xxxxx vice president ceeeeee director of medical - xxxkk xxxxx secretary- treasurer xxxxx x k ' aka xxxxx medicare accounting systems xxxxkx - -eseeee ma public service and five years background in xxxxkx form arev -68 department of the treasury - intemal revenue service page -2- department of the treasury - internal_revenue_service form_886 a schedule no or exhibit year period ended name of taxpayer december xxx december xxx explanation of items ein xxxxx xxxxx assoc community services in question the organization describes its assets assets not fully operational early drafting of proposal for funding is under study upon completion of draft proposal s will be submitted to appropriate agency s question a what benefits services or products will the organization provide with respect to its exempt_function as a service to the xxxxx community an educational program to assist providers of health care delivery systems professional ed will be implemented and offered to same question b have the recipients been required or will they be required to pay for the organization’s benefits the organization responded in the positive yes - in some cases a donation may be asked in deference to professional consultations or services rendered as in the case of the proposed professional provider education program part v - financial data - the organization only reported legal fees as of june xxxxx as the only data available for the organization attorney preparation research and incorporation dollar_figure xxxxx tax board dollar_figure stationary letterhead printing dollar_figure office supplies telephone dollar_figure total incorporation costs dollar_figure part vill question newly created organizations with less than one years experience explain how the organization is planning to satisfy the requirements of sec_4942 with respect to the income test and one the of the supplemental tests during its first year’s operation under provisions income test qualifying distributions a organization’s administrate and other_amounts monthly expenses are at expenditures present presumed by the trustees themselves upon the future receiving of grants gifts or other income adjusted_net_income as defined in sec_4942 will be paid directly to the including fixed form acrev revenue service_department of the treasury - intemal page -3- form_8 86a schedule no or exhibit year period ended name of taxpayer december xxx december xxx explanation of items ein department of the treasury - intemal revenue service xxxxxk xxxxx oriented are planed and as the satisfy active_conduct of the foundation's activities be educationally and foundation activities involve research professional consultation and services a typical budget for illegible year ending june would allocate all net_income costs _ fixed illegible t0 maintenance_expenses professional services etc administrative to nature funding that will of a test substantially more the assets foundation’s assets are will be devoted to the active_conduct to meeting the expenditures generated of our activity from creation of medically - related research projects and establishing the professional education -provider services described on page than of ie the organization listed on schedule b-i a list of personnel name salary support xxxxx m d xxxxx o d xxxxx m p s position percent of time xxx project director project assistants secretary adm asst dollar_figure big_number big_number iii determination_letter determination_letter form l-391 was dated june xxxx the organization was granted tax exempt status under sec_501 and classified as a publicly_supported_organization described in sec_509 ax b axvvi the organization’s advanced ruling period ended on june xxxx ina letter dated july xxxx the organization was classified as a private non-operating foundation under sec_501 on october xxxx the organization requested an advanced ruling for months termination of their private_foundation_status on february xxxx the service granted the organization an advanced ruling period which ended on june xxx b the organization and affiliated entities xxxxx_ reported its mailing address as xxxxx the organization is solely controlled and run by xxxxx who resides at xxxxx form acrev revenue service_department of the treasury - internal page -4- deparimemt of the treasury - internal_revenue_service form 886a schedule no or exhibit year period ended name of taxpayer december xxx december xxx explanation of items ein xxxxkx xxxxkx xxxxx - recipient of funds from xxxxx organization is controlled by founder xxxxx spouse of xxxxx reported its mailing address as xxxxx c form_990 filings the organization filed forms for the years xxxx and xxxx the xxxx form_990 was filed on november xxxx and the xxxx form_990 was filed on november xxxx the forms reported xxxx xxxx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure year contributions gifts grants total revenue grant sec_12 salaries other compensation program service management and general total expenses exce sec_21 net assets at end of year d activities the xxxx and xxxx forms statement of program service accomplishments state the organization's primary exempt_purpose is the publishing and distribution of newsletters and health information nationwide promotional campaign to promote health and human services the organization stated that it promotes health and healing through the arts xxxxx holds marketing events where the organization set up an information booths the organization did not provide dates of specific exempt_activities it form acrev department of the treasury - intemal revenue service page -5- departrrent of the treasury - internal_revenue_service forni 886a schedule no or exhibit year period ended name of taxpayer december xxx december xxx explanation of items ein xxxxx xxxxx conducted or any information describing their daily operations and how it serves and exclusive exempt_purpose the organization operated two websites during the years under audit www xxxxxxi2 this was the organization's xxxxx website as it was commingled with xxxx’s xxxxx and other non-exempt activities the website stated the xxxxx is a research_and_development program of the xxxxx c non-profit wholistic health educational foundation the xxxxxx is described on website the xxxxx a wholistic proactive educational empowerment a synthesis of the republican democratic libertarian party is and green parties we have formulated a practical synergistic 7-point program which addresses and serves to resolve our current socio-economic and ecological challenges we urge you now to support the xxxxx and our progressive and enlightened programs and policies the organization offers membership to the xxxxx for dollar_figure plus dollar_figure shipping and handling membership is paid through the organization's website and links to a paypal site for payments to be made to the x20ox the organization also accepts donations on xxxxx donations link to a paypal site for donations to xxxxx the organization also sells xxxxx videos the website describes xxxxx as is that both which new art form evolutionary and xxxxx is it serves to actualize human potential revolutionary in through the masterful synergy and synchronization of sacred mandalic art sacred geometries exquisite natural imagery and emotional beautiful which transpersonal demonstrably and consistently inspires delights heals and enlightens a transcendental powerful experience music xxxxx elicits and http www alaa ttp www xxxxx x kk see attachment form a rev revenue service_department of the treasury - internal page -6- deparment of the treasury - internal_revenue_service form 886a schedule no or exhibit year period ended name of taxpayer december xxx december xxx explanation of items ein xxxxx xxxxx of the xxxxx the xxxxx is the xxxxx project - project a xxxxx foundation 501-c-3 tax is a research_and_development division of the educational non-profit a exempt the organization's websites contained incidental educational articles however the vast majority of the websites promoted the xxxxx the xxxxx project the sale of products such as videos and elixirs ion filed form sec_460 recipient committee campaign statement the organizat page these forms show that from march xxxx through april xxxx and from june xxxx through june xxxx the organization made dollar_figure and dollar_figure respectively in expenditures_for the xxxxx the campaign disclosure statement form was filed by the xxxxx part of the xxxxx which is a division of the xxxxx the xxxxx is a political_party created by xxxxx that supported and initiated the ballot proposition c which wanted to see the xx0xx of xxxxx handed over to the city of xxx have the x000x torn down and a center for peace built in its place xxxxx proposition c appeared on the february xxxx countywide ballot in xxxxx xxxxx where it lost by a margin of about proposition c adopting a policy that the city acquire xxxxx to make it a global peace center -- city and county of xxxxxx initiative policy declaration - majority approval required to pass shall it be city policy that the city should explore and facilitate the acquisition of xxxxx from the united_states government to transform it into a xxxxx the organization incurred numerous professional fees printing and reproduction expenses community outreach and networking expenses all of which were not substantiated to the service or shown how they serve an exempt_purpose it is also apparent that the org numerous products on its website and bank records show re anization is selling products via paypal it offers ceipts from paypal form acrev revenue service_department of the treasury - intemal page -7- form_886 a schedule no or exhibit year period ended name of taxpayer december xxx december xxx explanation of items ein departmem of the treasury - internal_revenue_service xxxxx xkkkk in part ill - activities and operational information item the organization described its activities presently carried on and those that will be carried on thusly the audit revealed that the organization’s plans to establish and provide professional education programs to existing health-care providers the area of respiratory and stress-related disease affiliating with similar professional medical and research organizations develop a medical_research facility coordinated with a professional education provider program as stated in part iii of the form_1023 was not implemented - n responded to question on the form_1023 that it would -provider services program this activity has the organizatio establish a professional education not been implemented the organization states that its sources of financial support would be from applying to agencies of the federal and stated government and application to available private funds ie foundation grants will be the organization’s main source of financial support the organization's support is from family trusts xxxxx’s mother and de_minimis pay pal sales the organization provided no evidence that it applied to any federal or state_agency for funding the organization does not have a broad range of public support the organization could not show that its activities serve an exclusive exempt se the organization serves personal and private interests of xxxxx purpo the organization does not own any assets besides the bank account commingled with xxxxx such as to carry on any exempt_function ie no vehicle building research facility or equipment lab supplies etc e revenues total revenue reported on the form_990 year contributions gifts grants xxxxkx dollar_figure xxxxkx dollar_figure per examination form acrev revenue service_department of the treasury - internal page -8- department of the treasury - internal_revenue_service schedule no or exhibit form 886a year period ended name of taxpayer december xxx december xxx xxxxx explanation of items ein xxxxkx i revenue and bank accounts tatements reveal that the vast majority of the organization's support the banks s come from trusts established by ooox 's mother and other unidentifi understate the re respectively see below ed sources such as cash wire transfers etc venue for xxxxx and xxxxx by dollar_figure and dollar_figure unidentified bank accounts the forms xxxxx bank acct xxxxx ook a h w o n o d year total _ deposits dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure xxxkx cash xxxxx trust incoming wire - xxxxx xxxkxx incoming wire from xxxxx incoming wire from’ xxxxx missing transfer from xxxxx pay pal total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure xxxxx check num xxxxx the check was subsequently deposited into xxxxx endorsement on organization's bank recor of transfers were made account xxxxx xxxxx initial information request asked for all bank statements ber from xxxxx for dollar_figure was written to xxxxx on june xxxxx bank account xxxxkx xxokxx k cleared on june xxxxx the the back of the check the chec ds xxxx bank xxxxx show that beginning june xxxxx a series from the unknown account xxxxx to the organization’s xxoxx bank bank account xxxxx has not been revealed to the service when its transfers from xxxxx transfer from xxxxx transfer from xxxxx transfer from xxxxx transfer from xxxxx transfer from xxxxx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure xxxxx xxxxx xxxxx xxxxx xxxxx form acrev department of the treasury - internal page -9- revenue service depanment of the treasury - internal_revenue_service schedule no or form_886 a exhibit year period ended name of taxpayer december xxx december xxx explanation of items ein xxxxx xxxkxkxk transfer from xxxxx transfer from xxxxx transfer from xxxxx transfer from transfer from xxxxx transfer from xxxxx transfer from xxxxx transfer from xxxxx transfer from transfer from xxxxx transfer from xxxxkx transfer from xxxxx transfer from transfer from transfer from xxxxx transfer from transfer from xxxxx transfer from transfer from transfer from xxxxx transfer from transfer from xxxxx total kxxxx xxxxx xxxxx xxxxx xxxxx xxxxx b ig ixxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx 152000x xxxxx xxxxx xxxxx xx0ox xxxxx xxxxx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure unidentified cash deposits were also made during the year transfer from xxxkx transfer from xxxxk return deposit deposit deposit deposit deposit deposit deposit deposit deposit deposit deposit compusa deposit deposit deposit deposit deposit deposit dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx 2i5ixxxxx 2iixxxxx xxxxx 2i22ixxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx aigixxxxx aisixxxxx form 886-acrev revenue service_department of the treasury - internal page -10- form_886 a department of the treasury - internal_revenue_service schedule no or exhibit year period ended name of taxpayer december xxx december xxx explanation of items ein xxxxx xxxxx deposit deposit deposit deposit deposit deposit deposit deposit deposit deposit deposit deposit deposit deposit deposit deposit deposit deposit deposit deposit deposit deposit deposit deposit deposit deposit deposit deposit deposit total transfer from xxxxx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure xxxxx 1xxxxx xxxxx xxxxx xxxxx 18doxxx xxxxx xxxxx 7ixxxxx xxxxx xxxxx xxxxx 7i2z7tixxxxx xxkkx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx 272oxxkxx trust deposits are as follow xxxxkx xxxxx xxxxx 11xxxxx 2ixxxxx 2ixxxxx xxxxx 3ixxxxx xxxx xxxxx trust dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure xxxxx trust 2ixxxxkx ixxxxx xxxxx 2ixxxxx xxxxx xxxxx xxxxx 311xxxx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure department of the treasury - intemal form acrev revenue service page -11- form_886 a department of the ‘treasury - internal_revenue_service schedule no or exhibit year period ended december xxx december xxx explanation of items ein name of taxpayer xxxxk dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure x xxxx x xxxx x xxxx xx xxxx x dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure xxxxkxk xx xxxx xx xxxx xx xxxx xx kxxxx x paypal deposits are as follow note this activity has not been explained to the service paypal transfer ex deposit paypal transfer ex deposit paypal transfer ex deposit paypal transfer ex deposit paypal transfer ex deposit paypal transfer ex deposit paypal transfer ex deposit paypal transfer ex deposit paypal transfer ex deposit paypal transfer ex deposit paypal transfer ex deposit paypal transfer ex deposit paypal transfer ex deposit paypal transfer ex deposit paypal transfer ex deposit paypal transfer ex deposit paypal transfer ex deposit dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx 5ixxxxx xxxxx xxxxx kxxxxx xxxxx xxxxx xxxxx xxxxx xxxxx kxxxx xxxxx xxxxx revenue summary by type trust deposits check xxxxxx unidentifled cash deposits paypal additional xxxxx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure form 886-a rev revenue service_department of the treasury - internal page -12- department of the treasury - intemal revenue service schedule no or foun a exhibit year period ended name of taxpayer december xxx december xxx xxxxx explanation of items ein xxxxx - march statemet is missing xxxxx revenue by date incoming wire from xxxxx charitable incoming wire from xxxxx charitable deposit deposit credit interest incoming wire from xxxxx deposit deposit paypal deposit deposit transfer from xxxxx march deposit paypal deposit deposit transfer from xxxxx transfer from xxx deposit incoming wire from xxxxx deposit deposit deposit deposit transfer from xxxxx xxxxx systems deposit transfer from xxxxx incoming wire from x2oox transfer from xxxxx deposit deposit deposit deposit incoming wire xxxxx incoming wire xxxxx deposit deposit external deposit xxxxx trust external deposit xxxxx trust incoming wire from xxxxx incoming wire from xxxxx deposit dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 4isixxxxxk 1itixxxxx xxxxx xxxxx xxxkkx 214ixxxxxk xxxxx xxxxx xxxxx xxxxx xxxxx kxxxxx xxxxx xxxxx xxxxx xxxxx kxxxx 212oo0ox xxxxx xxxxx 4a doxokk xxxxx 4131xxxxx 4itixxxox xxxxx xxxxx xxxxx kxxxx xxxxx 2ixxkxx 11xxxxx kxxxx xxxxx xxxxx 3doookx xxxxx 41xxxxx xxxxx 7iqixxxxx 81xxxxx 8ixxxxx xxxxx b 4ixxxkxxk xxxxx department of the treasury - internal form 886-a rev revenue service page - deparment of the treasury- internal_revenue_service schedule no or exhibit pmabhen year period ended name of taxpayer december xxx december xxx explanation of items ein xxxxx xxxkxx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure xxxxkx xxxxx xxxxx xxxxx xxxxx xxxxx kxxxx 3doqoxxx xxxxx xxxxx xxxxx external deposit pay pal deposit external deposit pay pal incoming wire from xxxxx external deposit xxxxx trust incoming wire from xooxx deposit external deposit xxoox trust external deposit xxxxx trust external deposit pay pal deposit missing - external deposit x0ooxx trust external deposit 000m trust deposit deposit external deposit xxxxx trust external deposit xxxxx trust deposit total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure xxxxx xxxxx xxxxx xxxxx 4ixxxxx 4ixxxxx xxxxkx xxxxx revenue summary by type cash xxxxx trust incoming wire - dollar_figure dollar_figure xxxxx charitable incoming wire from xxxxx incoming wire from xxxxkx missing transfer from 000k pay pal dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure summary of income reportedon form_990 omitted revenue form acrev revenue service_department of the treasury - internal page -14- department of the treasury - internal_revenue_service schedule no or exhibit pews year period ended name of taxpayer december xxx december xxx explanation of items ein xxxxx xxkxx xxxxx xxxxx dollar_figure dollar_figure dollar_figure dollar_figure4 f expenditures reported on form_990 xxxxx xxxxx dollar_figure dollar_figure dollar_figure dollar_figure d financial responsibilities of the nization and xxxxx share xxxxx bank account xxxxx account r both the organization and xxxxx 00oxx is the orga xxxxx is the primary account fo responsible for all recordkeeping an organization no books_or_records are kept very few receipts or expense substantiation has been provided out of the thousands of transactions that have occurred from the organization's bank account the invoices provided are vague and do not explain how they exclusively serve an exempt_purpose the service asked in form_4564 information_document_request dated date and form_4564 date for the xxxxx year and on date for the xxxxx year to explain how these expenditures furthered an exempt_purpose the organization has not provided contemporaneous substantiation that its expenditures have served an exclusive exempt_purpose the organization did provide documents which appear to be invoices for xxxxx which include e xxxxxx for the category printing and reproduction’ the organization also provided cash to xxxxx in xxxxx and xxxxx an organization controlled by xxxxx's spouse xxxxx the organization reports that it gave xxxx’s controlled organization dollar_figure kz k dollar_figure - dollar_figure dollar_figure dollar_figure - dollar_figure dollar_figure form acrev revenue service_department of the treasury - intermal page - schedule no or form_886 a exhibit year period ended name of taxpayer december xxx december xxx explanation of items ein departmem of the ‘treasury internal_revenue_service xxxxx xxxxx new xxxxx receipt did not provide invoices dollar_figure the organization has not fully explained this activity and how it furthers an exempt_purpose purported professional fees that were unexplained dollar_figure to rev xxxxx xxxxx xxxxx dollar_figure as a ioan donation and a receipt from xxxxx for dollar_figure for maintenance of database and psa distribution of holistic health education materials thru the internet at health fairs shows mail an unsigned statement entitled community outreach and networking services purportedly by xxxxx received dollar_figure for services for the year xxxxx these services have not been explained of substantiated anunsigned statement entitled community outreach and networking services purportedly by xxxxx for dollar_figure for our services for the year xxxxx these services have not been explained or substantiated anunsigned statement entitled website design and maintenance _ purportedly from xxxxx for dollar_figure for my services for the year xxxxx these services have not been explained or substantiated an unsigned statement entitled community outreach and networking services purportedly from xxxxx for dollar_figure for my services for the year xxxxx these services have not been explained or substantiated anunsigned statement entitled community outreach and networking services for the year xxxxx these services have not been explained or substantiated services purportedly from xxxxx for dollar_figure for my e the total of theses expenditures is dollar_figure kt ee approximately dollar_figure is unaccounted for xxxxx alone dollar_figure total expenses - dollar_figure dollar_figure direct inuremnt department of the treasury - intemal form acrev page - revenue service deparment of the treasury - internal_revenue_service schedule no or exhibit tian bbges year period ended name of taxpayer december xxx december xxx explanation of items ein xxxxx xxxxx xxxxx’s compensation is reported on a compensation of current officers of the xxxxx form_990 as dollar_figure - xxxxx ceo and line and part iv on xxxxx form_990 as dollar_figure xxxxx xxxxx makes no monthly payments for compensation rather the company pays for things personal withdrawals checks credit cards gas etc the amounts dollar_figure and dollar_figure reported as compensation on the forms are arbitrary the amount of organizational funds that inured directly to x0000 totaled dollar_figure for xxxxx and dollar_figure’ for xxxxx the inurement is not deemed compensation the organization did not file any information retums such as forms w-2 forms nor did the organization file any form sec_941 or pay any employment_taxes furthermore the expenditures in questions are not expense reimbursements because they were not payments under an accountable_plan nor were they incurred in the normal course the organization’s business rather they were daily reoccurring personal expenses_incurred by xxxxx for his private use organization’s bank account is commingled with xxxxx's and it is impossible to discern any purported foundation expense from xxxxx’s personal expenditures the organization's assets ie its bank accounts are readily available for xxxxx's immediate and personal_use the majority of the expenditures were personal in nature or unexplained the organization stated that it makes no monthly payments for compensation rather the company pays for things personal withdrawals checks credit cards gas etc reviewing the organizations expenditures revealed daily reoccurring personal expenses such as restaurant dining gasoline gym membership medical payments etc for personal_use xxxxx commingles with the organization's bank account the organization paid the following for xxxxx’s personal_use xxxkx dollar_figure dollar_figure dollar_figure xooxxx dollar_figure dollar_figure dollar_figure credit cards and lines of credit gas xxxxx’s personally owned vehicle for personal travel restaurants groceries withdrawals and over the counter kk ke see attachment of list of personal expenditures see attachment of list of personal expenditures see attachment of list of personal expenditures form 886-acrev department of the treasury - intemal revenue service page -17- deparment of the treasury - internal_revenue_service form_8 a schedule no or exhibit year period ended name of taxpayer december xxx december xxx explanation of items ein xxxxkx xxxkxkk checks car insurance car payments rent for personal_residence interactive media - xxxxx cable utilities internet massage personal phone gym membership dollar_figure dollar_figure dollar_figure dollar_figure - - dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - organizational funds inured to xxxxx the organization did not differentiate xxxxx’s personal expenditures from any purported organizational expenditure in the xxxxx and xxxxx audit years the agent identified dollar_figure and dollar_figure respectively as daily reoccurring personal living expenditures’ g internal controls all organizational funds are commingled with xxxxx's personal expenditures xxxxx is in complete control_over the organization's financial activities funds are transferred to the organization as purported donations from trusts and unidentified cash from xxxxx xxxxx's mother the audit reveals that xxxxx never relinquishes control_over the funds the organization maintains no minutes of meetings of the board_of directors there is no board_of directors or other independent body responsible for reviewing approving co-signing financial transactions or preventing organizational assets bank account from inuring to its founder transactions are not recorded there is no segregation of duites there are no outside parties such as professional medical entities governmental agencies overseeing the organization there is no annual independent audit xxxxx is the sole controller of the organization xxxxx does not have to substantiate or provide accounting for any expenditure made from the organization’s bank accounts he has unlimited access to spend organizational funds all of the organization’s cancelled checks that were provided were singed by x100oxx ii law a statutes ae ar see speardsheet form acrev revenue service_department of the treasury - internal page - schedule no or exhibit pomp bela year period ended name of taxpayer december xxx december xxx explanation of items ein department of the treasury - internal_revenue_service xxxxx xxkxxk sec_501 provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that an organization must be both organized and operated exclusively for one or more of the purposes specified in sec_501 of the code in order to be exempt as an organization described in such section sec_1_501_c_3_-1 provides that an organization will be regarded it is engaged as operated exclusively for one or more exempt purposes only if primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 states that an organization is not organized or operated for one or more exempt purposes unless it serves a public rather than a private interest accordingly it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator shareholders or persons controlled directly or indirectly by such private interests individual is considered an insider with a -1 c defines a private_shareholder_or_individual as those and private interest in the activities of an organization treas reg persons having a persona in general a private shareholder or respect to the exempt_organization sec_1_6033-2 provides that every organization which is exempt from tax whether or not it is required to file an annual information retum shall submit such additional information as may be required by the internal_revenue_service for the purpose in inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code b cases form 886-a rev revenue service_department of the treasury - internal page -19- department of the treasury - internal_revenue_service form 886a schedule no or exhibit year period ended name of taxpayer december xxx december xxx explanation of items ein xxkxk xoxoxkx it engages better business bureau v united_states 316_us_279 holds that the existence of a single non-exempt purpose if substantial in nature will destroy the exemption under sec_501 an organization will be regarded as operated exclusively for one or more exempt purposes only if primarily in activities that accomplish one or more of such purposes in church of world peace inc v commissioner 67_tcm_2282 aff'd 52_f3d_337 10th cir the tax_court held that a church did not operate exclusively for religious purposes because the church facilitated a circular tax-avoidance scheme the facts showed that individuals made tax- deductible contributions to the church the court found that the church then returned the money to the individuals claiming that the payments were for housing allowances and reimbursement of expenses the court further found that such payments were in fact unrelated to the church’s operations 75_tc_127 decided that a portion of gross earnings inured to the benefit of private shareholders or individuals the court stated an organization will qualify under sec_501 only if it is organized and operated exclusively for exempt purposes no part of its net_earnings inures to the benefit of any private_shareholder_or_individual and it devotes no substantial part of its activities to political or lobbying activity respondent argues that petitioner's loan policies and ministers’ compensation each demonstrate both private_inurement of net_earnings and prohibited private purposes while not necessarily identical the prohibitions against private_inurement and private purposes overlap to a great extent we will confine our discussion herein to the private_inurement issue _ the burden falls upon petitioner to establish the reasonableness of the compensation paid to donhowe and petitioner's other ministers 74_tc_531 petitioner has failed to do so inasmuch as the record on this point contains little more than conclusory form acrev revenue service departnent of the treasury - intemal page -20- form 886a schedule no or exhibit year period ended name of taxpayer december xxx december xxx explanation of items ein department of the treasury - internal_revenue_service xxxxkk xxxxx assertions and the fact that dowhowe’s compensation was partly based on his personal needs moreover the method by which ministers’ compensation was determined shows clearly that a part of petitioner's net eamings was paid to private shareholders or individuals in 412_f2d_1197 ct_cl a wide variety of devices were employed including fees commissions excessive rental payments loans and excessive_salaries to divert the 's funds to its founder l ron hubbard and his immediate_family organization the principle of inurement was summarized when the court stated what emerges from these facts is the inference that the hubbard family was entitled to make ready personal_use of the corporate eamings in revrul_75_384 a nonprofit organization formed to promote world peace and disarmament by nonviolent direct action and whose primary activity is the sponsoring of antiwar protest demonstrations in which demonstrators are urged to commit violations of local ordinances and breaches of public order does not qualify for exemption under sec_501 or of the code sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense the regulation further states that the term charity includes - lessening the burdens of government and the promotion of social welfare by tions designed i to lessen neighborhood tensions ii to eliminate organiza crimination iii to defend human and civil rights secured_by prejudice and dis bat community deterioration and juvenile delinquency law or iv to com revrul_67_5 1967_1_cb_123 held that a foundation controlled by the creator's family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was further held that the foundation did not operate a charitable program commensurate in scope with its financial resources rather the foundation was only able to carry out minimal charitable activities the ruling stated that the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under sec_501 form 886-acrev revenue service_department of the treasury - intemal page -21- form_886 a schedule no or exhibit year period ended name of taxpayer december xxx december xxx explanation of items ein deparment of the treasury - internal_revenue_service xxxxx xxxxxk in revrul_59_95 1959_1_cb_627 an organization previously held exempt from federal_income_tax was requested to produce a financial statement as of the end of the year and a statement of its operations during such year however its records were so incomplete that it was unable to furnish such statements sec_6033 of the internal_revenue_code of provides that every organization except as provided therein exempt from taxation under sec_501 of the code shail file an annual return stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such stetements make such other returns and comply with such rules and regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe held failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status in determining the effective date of revocation an organization may ordinarily internal revenue rely on a cross- service referencing dollar_figure et seq 2003_1_cb_123 an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a in addition an material fact a material organization may not rely on a favorable determination if there is change inconsistent with exemption in the organization's character purposes rev_proc or methods of operation after the determination_letter is issued xxxxx-52 xxxxx8-30 irb the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented rev_proc xxxxx-52 xxxxx-30 irb favorable determination_letter received from the sec_1_501_a_-1 rev in supporting documents proc dollar_figure its application or in iv analysis a taxpayer’s position is yet to be received form a rev -68 revenue service_department of the treasury - internal page -22- department of the treasury - intemal revenue service fenn 886a schedule no or exhibit year period ended name of taxpayer december xxx december xxx explanation of items ein xxxxxk xxxxkx b government’s position is xxxxx operating exclusively for public charitable and educational_purposes described in internal_revenue_code irc sec_501 in which no part of its net_earnings inure to the benefit of any private_shareholder_or_individual the government contends that xxxxx failed the operational_test of sec_501 on the following grounds the organization's earnings and assets inured to the benefit of its private shareholder the organization's assets ie bank account are being used by xxxxx president xxxxx for personal_use organization's activities are in the furtherance of non exempt_activities ‘4 the organization’s earnings end assets inured to the benefit of its private shareholder federal_income_tax regulation regulation sec_1_501_c_3_-1 states in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of ified in such code section if an organization fails to meet the purposes speci either the organizational_test or the operational_test it is not exempt a substantial part of the n c -1 c defines the operational test’ regulation -1 c primary activities provides in part an organization ly’ for one or more exempt purposes only omplish one or more of such exempt_organization will not be so f its activities is not in furtherance of regulation sectio sec_1 c will be regarded as ‘operated exclusive it engages primarily in activities which acc if purposes specified in sec_501 an regarded if more than an insubstantial part o an exempt_purpose regulation sec_1 c -1 c distribution of earnings expands on the definition of an activity that is not in furtherance of an exempt_purpose it states an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals for the definition of the words ‘private shareholder or individual’ see paragraph c of sec_1_501_a_-1 department of the treasury - internal form 886-a rev revenue service page -23- schedule no or exhibit poqgeeo year penod ended name of taxpayer december xxx december xxx explanation of items ein department of the treasury internal_revenue_service xxxxxk xxxkxkk t because its earnings inured to xxxxx a private xxxxx fails the operational tes shareholder under sec_1 a -1 c ' and key officer of xxxxx in xxxxx and xxxxx xxxxx made dollar_figure and dollar_figure respectively in unsubstantiated cash withdrawals in xxxxx and xxxxxx the organization paid for xxxxx's lines of credit totaling dollar_figure and dollar_figure respectively xxxxx and xxxxx the organizetion paid rent for xxxxx's personal_residence totaling dollar_figure and dollar_figure respectively the form_990 reported dollar_figure and dollar_figure reported as compensation theses figures are arbitrary and were not reported on any information_return such as form_w-2 or form_1099 the organization did not file any form sec_941 or pay any employment_taxes in question are not expense reimbursements because they were nder an accountable_plan nor were they incurred in the normal stion’s business rather they were daily reoccurring personal y xxxxxx for his private use x0ooxx is the only individually ks or has signature_authority on the organization's bank expenditures in not payments u course the organiz expenses_incurred b who authorizes chec account the organization's bank account is commingled with xxxxx’s and it is impossible to discern any purported foundation expense from xxxxx's personal expenditures the organization's assets ie its bank accounts are readily available for xxxxx s immediate and personal_use the majority of the expenditures were personal in nature or unexplained the amountof organizational funds that inured directly to xxxxx total dollar_figure for and dollar_figure for xxxxx the organization is serving xxxx ’s private interests -s_- ts are required to be irrevocably dedicated to charitable a charity's asse s reg sec_1_501_c_3_-1 the inurement prohibition serves purposes trea dividuals who operate the charity from siphoning off any of a to prevent the in charity’s income or assets for personal_use by having unlimited use of the organization's assets the organization breached the dedication requirement and its assets and net_income have inured to the benefit of xxxxx the organization's income to inure to xxxxx the organization fails by allowing sec_1_501_c_3_-1 which provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sk re xxxx he meets the definition of such under sec_1_501_a_-1 because he is a person having a personal and private interest in the activities of an organization form 886-acrev revenue service_department of the treasury - internal page -24- department of the treasury- internal_revenue_service schedule no or exhibit form 886a year period ended name of taxpayer december xxx december xxx explanation of items ein xxxkx xxxkk anization fails sec_1_501_c_3_-1 also which states that ot organized or operated for one or more exempt purposes blic rather than a private interest accordingly it is the org an organization is n unless it serve sec_2 pu necessary for an organizati the benefit of private interes shareholders or persons controlled directly or indirectly interests on to establish that it is not organized or operated for ts such as designated individuals the creator by such private a core requirement t sec_501 is that no individual or shareholder church o cir be considered for an ‘organization described by irc part of the income of the organization shall inure to an f scientology v commissioner 23_f2d_1310 c -1 f ii states that in determining whether to continue sec_1 x-exempt status of an applicable_tax-exempt_organization as to recognize the ta defined in sec_4958 and sec_53_4958-2 described in sec_501 that engages in one or more excess_benefit transactions as defined in sec_4958 and sec_53_4958-4 that violate the prohibition on inurement under sec_501 the commissioner will consider all relevant facts and circumstances including but not limited to the following - a the size and scope of the organization's regular and ongoing activities that further exempt purposes before and after the excess_benefit_transaction or transactions occurred gular and ongoing activities that further exempt purposes and scope of the excess_benefit_transaction or transactions if more than one in relation to the size and scope of the b the size collectively organization's re c whether the organization has been involved in multiple excess_benefit transactions with one or more persons d whether the organization has implemented safeguards that are reasonably calculated to prevent excess_benefit transactions and e whether th meaning of sec_4958 and sec_53_4958-7 or the organization has made good_faith efforts to seek correction from the disqualified_person s who benefited from the excess_benefit_transaction e excess_benefit_transaction has been corrected within the form 886-avrev revenue service_department of the treasury - internal page -25- form 886a schedule no or exhibit year period ended name of taxpayer december xxx december xxx explanation of items ein deparment of the treasury intemal revenue service xxxxx xxxxx the regulations further provide that the irs will consider the above factors in combination and may assign different weight to each factor depending on the facts and circumstances sec_501 -1 f iii when the factors listed above are applied to the situation of the organization it becomes abundantly clear that revocation is in order as each factor favors revocation a the size and scope of the organization's regular and ongoing activities that further exempt purposes before and after the excess_benefit_transaction or transactions occurred the organizetion has not substantiated that it conducts exempt activity the activities of xxxxx served xxxxx’s private interests the excess_benefit transactions occurred continuously throughout the two year period examination b the size and scope of the excess_benefit_transaction or transactions collectively if more than one in relation to the size and scope of the organization's regular and ongoing activities that further exempt purposes the scale of the excess_benefit transactions at issue in xxxxx was large in xxxxx and xxxxx and of the organization’s receipts directly inured to xxxxx respectively the remaining organizational funds were not accounted for and were spent on non-exempt activities c whether the organization has been involved in multiple excess_benefit transactions with one or more persons there were multiple excess_benefit transactions with xxxxxx in this case they appear to be ongoing daily during the periods’ examination d whether the organization has implemented safeguards that are reasonably calculated to prevent excess_benefit transactions and there is no indication that any safeguards were implemented xxxxx was the only person in control of xxxxx with no outside control e whether the excess_benefit_transaction has been corrected within the meaning of sec_4958 and sec_53_4958-7 or the organization has made good_faith efforts to seek correction from the disqualified_person s wh benefited from the excess_benefit_transaction form acrev department of the treasury - internal_revenue_service page -26- deparment of the treasury internal_revenue_service form_886 a schedule no or exhibit year period ended name of taxpayer december xxx december xxx explanation of items ein xxxxx xxxkxkxk none of the excess_benefit_transaction has been corrected xxxxx remains in charge of whatever actions xxxxx is operating pursuant to sec_501 -1 f ii the numerous excess_benefit transactions engaged in by xxxxx to the exclusion of serving any exempt_purpose warrant revocation of xxxxx's exempt status a substantial part of the organization’s activities are in the furtherance of non exempt_activities the organization is operating in a manner that is inconsistent with its form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code to the service the organization stated that its primary purpose was stress-related disease to establish professional education programs to the existing our primary health-care providers primarily hypertension planning phase at this time’ is the development of a community based program to further research in the area of respiratory coordinating and compiling and existing health care providers servicing about indicated health care needs contacting and affiliating with similar professional medical service and research organizations estimate phase and include development of a months implementation of a research plan professional education provider program facility coordinated with medical for a the audit concluded that xxxxxx has not established any professional education programs to existing health-care providers primarily hypertension developed a community based program to further research in the area of respiratory and stress-related disease or develop a medical_research facility coordinated with a professional education provider program the organization stated on item a what benefits services or products will the organization provide with respect to its exempt_function of the form_1023 application form 886-a rev revenue service_department of the treasury - intemal page -27- depanumem of the treasury - intemal revenue service form_886 a schedule no or exhibit year period ended name of taxpayer december xxx december xxx explanation of items ein xxxxx xxxxx as a service to the xxxxx community an educational program to assist providers of health care delivery systems professional ed will be implemented and offered to same the organization has not developed a medical_research facility that’s coordinated with a professional education provider program the organization also stated on its form_1023 that substantially more than of the foundation’s assets are will be devoted to the active_conduct of our medically related research projects and establishing the professional education -provider services the organization has not substantiated nor shown the service how any expenditure it has made has furthered medical_research the organization has not implemented medical_research program as stated on its form_1023 the operation of a websites xxxxx and xxxxx is substantially_all of the organization's activity the websites do not further any medical_research or exempt activity the websites are self serving to xxxxx by promoting xxxxx s private ventures and personal interests the websites exclusively promote xxxxx’s xxxxx campaign the legislative and lobbying activity -- s000 and the sale of products xxxxx videos and the sale of elixirs the website contains incidental educational articles links to other websites or health articles however the vast majority of the websites serve xx000 's private interests and any potential exempt activity is incidental the organization did spend significant time and money on the proposition c - the xxxxx project this activity was not in furtherance of any exempt medical_research instead it furthered xxxxx's private interests the organization had incurred thousands of expenditures during the two years under examination the organization did not provide any accounting or contemporaneous substantiation on how its expenditures exclusively furthered an exempt_purpose all expenditures appear to serve xxxxx personally whether directly or indirectly dollar_figure were illegible and are unable to determine the exempt_purpose additionally dollar_figure in cancelled checks were unexplained and it was not shown how these checks served an exempt_purpose there is no board_of directors or other independent body responsible for reviewing approving co-signing financial transactions or preventing in xxxxx for instance cancelled checks totaling form a rev revenue service ‘ department of the treasury - internal page -28- form 886a schedule no or exhibit year period ended name of taxpayer december xxx december xxx explanation of items ein department of the ‘treasury - internal_revenue_service xxxkxx xxxkx al assets bank account from inuring to its founder there is no organization accounting system in pl such as quick books to r transactions are not rec outside parties such as professional medical entitie overseeing the organization there is no annual inde sole controller of the organization ace the organization does not use accounting software ecord and monitor organizational transactions orded there is no segregation of duties there are no s governmental agencies pendent audit xxxxx is the c effective date of revocation while revocation of a determination_letter is generally not retroactive revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented in cases where the organization omitted or misstated a material fact revocation may be retroactive to all open years under the statute in cases where revocetion is due to a material_change inconsistent with exempt ctetus in the cherecter the purpose or the method of operation revocation will ordinarily teke effect as of the date of the material_change in any event revo organization received letter might be revoked revproc_2007_52 in this case the agent recommends retroactive revocation of the determination_letter because the organization operated in a manner inconsistent with its accordingly it is recommended that exempt status under sec_501 revocation be effective as of january cation will ordinarily take effect no later than the time at which the written notice that its exemption ruling or determination 7_30_irb_222 v conclusion based on our audit and in light of the applicable law we have determined that you are not operated for exempt purposes rather you are primarily operated for the non-exempt purpose operating in furtherance of private interests of xxxxx forms income_tax return should be filed for tax years ending december xxxxx and december xxxxx subsequent returns are due no later than the day of the month following the close of the corporation's accounting_period returns should be sent to the following mailing address department of the treasury - internal form a rev revenue service page -29- form 886a deparment of the treasury- internal_revenue_service schedule no or exhibit year period ended name of taxpayer december xxx december xxx explanation of items ein xxxxkx xxkxkx internal_revenue_service n robinson mc okc ms oklahoma city ok accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax retums contributions to you are not deductible under sec_170 of the code form acrev -68 revenue service_department of the treasury - internal page -30-
